Name: COMMISSION REGULATION (EEC) No 1597/93 of 24 June 1993 determining the extent to which applications for import licences introduced under the annual cheese quota opened by the Community to Sweden may be accepted
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy
 Date Published: nan

 No L 153/22 Official Journal of the European Communities 25. 6. 93 COMMISSION REGULATION (EEC) No 1597/93 of 24 June 1993 determining the extent to which applications for import licences introduced under the annual cheese quota opened by the Community to Sweden may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1316/93 of 28 May 1993 laying down detailed rules of application for the management of an annual quota of 1 000 tonnes of cheese and curds opened by the Commu ­ nity to Sweden ('), and in particular Article 1 (4) thereof, Whereas applications for import licences introduced for the cheeses referred to in Regulation (EEC) No 1316/93 cover quantities in excess of those available ; whereas a single percentage reduction should therefore be fixed for the quantities applied for in respect of the initial period of 15 April to 31 August 1993 , Article 1 1 . Applications for import licences for cheeses falling within CN code 0406 introduced in respect of the period 15 April to 31 August 1993 pursuant to Regulation (EEC) No 1316/93 shall accepted up to a percentage of 68,74 % . 2. During the first 10 days of the period 1 September to 31 December 1993 applications for import licences may be introduced in respect of the quantity referred to in Article 1 of Regulation (EEC) No 1316/93 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 132, 29. 5 . 1993, p. 73.